     Case 2:21-cv-01345-NJB-KWR Document 1 Filed 07/15/21 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA



   ANDREW OKUN AND ERIN WILSON,                             CIVIL ACTION NO.:

                                 Plaintiffs                 SECTION:
                     v.
                                                            DIVISION:
  CITY OF NEW ORLEANS,
  LATOYA CANTRELL, in her official capacity as              JUDGE:
  Mayor of New Orleans, and
  GILBERT MONTANO, in his official capacity as              MAGISTRATE JUDGE:
  the Chief Administrative Officer of the City of New
  Orleans,


                                Defendants




                                          COMPLAINT

        Plaintiffs ANDREW OKUN and ERIN WILSON bring this action for nominal

damages, declaratory and injunctive relief against Defendants for violation of their rights to

free speech protected by the First Amendment to the United States Constitution. In support

for their claims, Plaintiffs respectfully state:

                                         INTRODUCTION

                                                   1.

        The City of New Orleans has adopted an employee conduct policy that violates the

free speech rights of all City employees. The Policy regulates the online speech of every City

employee, constantly. An employee can be fired for any speech critical of the City—

regardless of whether that speech pertains to or has any impact upon the person’s job. The

Policy also provides for discipline or termination if an employee engages in “offensive”

speech, which is undefined by the Policy, and is a term so vague that employees cannot know

what speech might get them fired.
     Case 2:21-cv-01345-NJB-KWR Document 1 Filed 07/15/21 Page 2 of 11



        This is a quintessential government overreach into the lives of private citizens who,

although employees of the City, retain the right to enjoy First Amendment liberties in their

capacities as private citizens when they are off duty. Plaintiffs challenge this intrusion onto

their individual rights.

                                         JURISDICTION

                                                2.

        This is an action for declaratory and injunctive relief and nominal damages pursuant

to 42 U.S.C. §1983 based upon the continuing violations of the Plaintiffs’ rights under the

First Amendment to the United States Constitution.

                                                3.

        This Court has jurisdiction over the subject matter of this litigation pursuant to 28

U.S.C. § 1331, as this case involves questions of federal law.

                                            VENUE

                                                4.

        Venue is proper in this District because Defendants include the City of New

Orleans, the Mayor of New Orleans, and the Chief Administrative Officer of New Orleans,

all of whom are, upon information and belief, residents of the jurisdiction of the Eastern

District of Louisiana. Additionally, all of the events giving rise to this action occurred in

this District. 28 U.S.C. § 1391(b).

                                           PARTIES

                                               5.

        Plaintiff ANDREW OKUN is a resident of New Orleans. He also is an employee of

the New Orleans City Library System, having worked for the Library System since 2012.

Mr. Okun engages in free speech and expressive activity in his personal time; he is a writer

and an editor, engaged in substantial online communications. Mr. Okun also is a supporter
     Case 2:21-cv-01345-NJB-KWR Document 1 Filed 07/15/21 Page 3 of 11



of a strong library system and the organization of City workers more broadly. In the summer

of 2020, Mr. Okun was required to sign the challenged Policy as a precondition of keeping

his job. Although he initially refused to provide his signature and vocalized hesitations in

signing the Policy, he eventually signed the documents in late July/early August of 2020. He

(and all City employees) remain required to abide by the Policy as a term of his continued

employment with the City, as it remains in full force and effect.

                                                6.

          Plaintiff ERIN WILSON is a resident of New Orleans and has been an employee of

the New Orleans City Library System since 2016. In their spare time, Plaintiff Wilson

maintains a robust online presence as a creator and influencer on TikTok, streams to private

discord audience about art and film, and participates in other online expressive activities.

Plaintiff Wilson engages in online humor and social commentary about the transgender

experience and challenges gender stereotypes on multiple social media platforms. In the

summer of 2020, Wilson was required to sign the challenged Policy as an employee of the

Library System. While they initially refused to provide their signature and vocalized

hesitations in signing the Policy, Plaintiff Wilson eventually signed the documents in late

July/early August of 2020. They (and all City employees) remain required to abide by the

Policy as a term of their continued employment with the City, as it remains in full force and

effect.

                                                7.

          Both Plaintiffs seek to engage in online speech without being subjected to unlawful

prior restraint by their employer. The Policy has a significant chilling effect on Plaintiffs’

speech and on the speech of other government employees. Because the Policy is far-

reaching, overly broad and vague, Plaintiffs and other City employees are fearful that the
     Case 2:21-cv-01345-NJB-KWR Document 1 Filed 07/15/21 Page 4 of 11



Policy could be used to terminate their employment or subject them to discipline at any

time.

                                               8.

        Defendant CITY OF NEW ORLEANS is a city located in Orleans Parish, Louisiana.

The City is a juridical entity capable of suing and being sued. The City is the employer of

Plaintiffs and is the entity by which each is employed with the Library System. The City

Policy that is being challenged herein as violative of the Constitution applies to all City

employees.

                                                9.

        Defendant LATOYA CANTRELL is the Mayor of the City of New Orleans. As such,

she is chief executive for the City and is final policymaker on all City policies promulgated to

govern City employees. She, and her designee Defendant Montano, ultimately oversee and

supervise the City employees, are responsible for setting employee policy and for

implementing employee discipline. Defendant Cantrell is the final policymaker regarding the

adoption and implementation of the Policy being challenged herein. Alternatively, Defendant

Cantrell has delegated this responsibility to other staff, including establishing Defendant

Montano as final policymaker. Defendant Cantrell also has failed to properly train and

supervise her staff to ensure that promulgated employee policies are Constitutional.

                                                10.

        Defendant GILBERT MONTANO is the Chief Administrative Officer of the City of

New Orleans. As such, he is final policymaker responsible for establishing City

administrative policy, at the direction of Defendant Cantrell. He is the individual that

formally promulgated the Policy challenged herein, as final policymaker on behalf of the

City, and with Mayor Cantrell’s permission. He also is the individual responsible for training
     Case 2:21-cv-01345-NJB-KWR Document 1 Filed 07/15/21 Page 5 of 11



and supervising City employees on the implementation of the Policy, and for supervising the

staff ultimately responsible for administering discipline pursuant to the Policy.

                                FACTUAL ALLEGATIONS

                                                11.

       On or around March 13, 2020, at the beginning of the COVID-19 pandemic, the City

Library Director, Gabriel Morley, sent an email to library employees stating work would

progress as normal. Due to concerns with COVID-19, roughly 50 library workers signed a

staff petition asking the City to reconsider the library system’s policy. A separate petition was

signed by approximately 1,000 members of the general public to ask for a reconsideration of

COVID-19 policies and demanding safer spaces for employees.

                                                12.

       Following the petition, some City employees created a “Slack” account to discuss

work related issues and consider the idea of unionizing. Slack functions as a private

messaging system, on which users can engage in group dialogue or individual direct

conversations.

                                                13.

   On or around June 17, 2020, in the height of COVID-19, Black Lives Matter protests, and

the 2020 presidential election campaign cycle, the City of New Orleans, through the Chief

Administrative Office, passed Policy No. 83: Standards of Behavior for City Employees

(herein, Policy).

                                                14.

   This Policy limits employee free speech significantly. The portion relevant to this lawsuit

provides:
 Case 2:21-cv-01345-NJB-KWR Document 1 Filed 07/15/21 Page 6 of 11



I.   Purpose

     The purpose of this memorandum is to revise the standards of behavior guidelines
     for City of New Orleans employees. Our goal is to provide efficient and courteous
     service to the public and each other in order to enhance the effectiveness of city
     government while maintaining the high standards of quality and professionalism
     necessary to project the best image possible. We are all dependent on each other
     to accomplish this mission. Our behavior should indicate our willingness to work
     and demonstrate the pride we have in our profession. The standards given below
     are to help us achieve our goal.

     ******

V.   Use of Social Media and Social Networking Standards

     This section applies to new media, social media, Web 2.0 technologies (including
     wikis, blogs, social networking, folksonomies, podcasting & content hosting
     services), digital media and emerging media such as public and private blogs
     (BlogSpot) or internet-based comment pages (Nola.com, Reddit), micro-blogs
     (Twitter), video sharing (YouTube or Vimeo), photo sharing (Flickr, SmugHug,
     Pinterest or Webshots), wikis (WikiSpaces, PBwiki, SocialText or Wetpaint),
     social networking sites (Facebook, Instagram, Snapchat, TikTok, Google+), web
     syndications (RSS, Atom, weblogs, vlogs, podcasts), internet-based bulletin
     boards (forums), newsgroups (Usenet), chat rooms (Discord, Slack, and
     Telegram), content aggregators (mashups or portals), multiplayer online games
     (WoW, Farmville, Mafia Wars), and other forms of virtual or digital
     communications. This is not an exhaustive list.

     a. The way we present ourselves and portray our colleagues affects the public's
        opinion of employees as City employees. If subject matter relates to City
        policies, City business, or other City workplace issues, City employees are
        responsible for maintaining compliance with CAO Memorandum No. 110
        regarding Media Advisory Procedures, and also No. 61 (R) on Internet Use &
        Access Authorization.

     b. The City respects the rights of City employees to use social media as a
        medium of self-expression, but as online communications become more of a
        participatory action, the lines between the public and the private, personal and
        professional, can be blurred. As public servants, City employees may be
        perceived as representatives of the City of New Orleans and as such must at all
        times conduct themselves appropriately and consistently with the City's values
        and professional standards.

     c. City employees should use the following to guide online conversations and
        social media postings:

              •   Avoid the offensive. Do not post any defamatory, libelous, vulgar,
                  violent, obscene, abusive, profane, threatening, racially and ethnically
                  hateful, or otherwise offensive or illegal information or material.
       Case 2:21-cv-01345-NJB-KWR Document 1 Filed 07/15/21 Page 7 of 11



                     •   Do not repost or endorse content that promotes, fosters or perpetuates
                         discrimination of protected classes, sexual harassment or illegal
                         activity.

                         ***

                     •   Do not post non-public information, confidential city information or
                         information that could compromise the safety or security of the public
                         or public systems, pursuant to the law.

                         ***

                     •   Do not engage or respond to negative or disparaging posts about city
                         departments, employees or policies.

VI.       Violations of Standards

         Employee violations of a standard of behavior as set forth in this memorandum may
         subject the employee to disciplinary action and possible termination of employment.
         The City of New Orleans endorses the use for both classified and unclassified
         employees of progressive disciplinary action, where appropriate. The suggested
         progression is verbal warning, written warning, suspension, demotion, and where
         circumstances warrant, termination. In certain instances, the City may terminate
         without progressive discipline where egregious conduct occurs. The implementation
         of disciplinary measures shall be at the discretion of a supervisor and/or the
         appointing authority, and consistent with civil service rules where applicable.

                                                 15.

      All staff were informed that they were required to sign the Policy.

                                                 16.

      This Policy substantially burdens the free speech of workers of the City of New Orleans.

It is an unconstitutional prior restraint on speech; the Policy bans speech before it even

occurs, rather than penalizing harmful speech after it happens. It censors, in advance, even

private speech that has no connection to or impact upon the workplace. Government interests

in regulating the speech of its employees cannot outweigh an employee’s First Amendment

rights when there is no link between an employee’s job and the subject matter or context of

the expression.
     Case 2:21-cv-01345-NJB-KWR Document 1 Filed 07/15/21 Page 8 of 11



                                                17.

    The Policy is a form of unconstitutional viewpoint-based discrimination. Pursuant to the

Policy, Plaintiffs cannot express viewpoints that are “critical” of any arm or policy of City

government. If their trash is not picked up, Plaintiffs cannot tweet about perceived

inefficiencies in the Department of Sanitation. If there is a broken water line in front of their

homes, they cannot post about it on Facebook—because it would be “negative” speech about

the City agency Sewerage and Water Board. Or if their car loses an axle in a gaping pothole,

they cannot even send a Slack message to a friend bemoaning the City’s failure to repair the

streets. Unless their speech were entirely positive, City employees could not observe that the

Hard Rock Hotel collapsed or that the City was subject of a cyber-attack. Neither, of course,

could they criticize the Mayor’s propositions regarding the library budget. They are silenced

by this Policy as to all City matters.

                                                18.

    The Policy is unconstitutionally overly broad. It instructs City employees what they shall

not say—even in their private time. It prohibits speech by City employees without regard to

the effect that the speech has on the efficient operation of the City or the workplace. The

categories of speech limited by the Policy are so expansive that it purports to regulate large

swaths of speech that are constitutionally protected. The Policy would prohibit sharing a

Facebook post detailing a former President’s sexist remarks to a journalist if that post were

perceived as “vulgar” or “offensive” to some. The Policy also would prohibit the sharing of

an article advocating for the legalization of marijuana or arguing that citizens have the right

to own machine guns.

                                                19.

    The Policy extensively regulates speech outside the workplace. It bans “profane” speech

in private communications on forums such as World of Warcraft and Farmville: video games,
     Case 2:21-cv-01345-NJB-KWR Document 1 Filed 07/15/21 Page 9 of 11



played in the privacy of one’s home, on one’s own time— and which are wholly unrelated to

the proper functioning the workspace. This level of individual regulation does not further

City interests: It does not advance government interests in effective operations, or in fostering

a harmonious workplace by ensuring cordial working relationships. There is no government

interest served by a prior restraint on an employee’s ability to curse via chat when playing

video games, or to message a friend with potentially offensive opinions.

                                               20.
   In addition to unconstitutionally regulating speech unrelated to the workplace, this Policy

unconstitutionally proscribes workplace-related speech that is protected.

                                                 21.

   The Policy prohibits employee- to- employee speech critical of the City, which has the

effect of preventing all online speech seeking to organize workers. The Policy prohibits

employees from discussing their dissatisfaction with City practices and policies, businesses or

workplace issues even over private interfaces such as Slack. These restrictions suppress

employees’ ability to promote organization and unionization amongst themselves.

                                                  22.

       This Policy provides no protection for speech made by an employee acting as a

private citizen, or where speech is made on matters of public concern. The term “civil

servant” implies not only an obligation to serve the Mayor, but also an obligation to serve the

public interest. Plaintiffs take the role of “civil servant” very seriously and recognize that at

times they may have an obligation to serve as whistleblowers to inform the public of the

deficiencies in their workplace, of which they are best positioned to know. They also may, at

times, want to speak as private citizens on matters of public concern.

                                                  23.

       Prohibiting speech that is critical of the City in any context, whether between two

employees or between an employee and a member of the public on a matter of public
    Case 2:21-cv-01345-NJB-KWR Document 1 Filed 07/15/21 Page 10 of 11



concern, prevents all City workers from this role as a connector between the public and

government. Limiting public employees in this regard compromises the core value of the Free

Speech Clause of the First Amendment: to promote unhindered debate on matters of public

importance.

                                                 24.

   The speech restrictions also are so vague that an average individual would not know what

speech is restricted. What is “offensive?” What is “vulgar?” “violent?” “obscene?” or

“abusive?” What is “speech that promotes, fosters, or perpetuates discrimination of protected

classes, sexual harassment, or illegal activity”? The Policy’s terms are so vague that City

employees do not know what speech actually may run afoul of the Policy. This has an

enormous chilling effect on speech that is otherwise protected.

                                                 25.

   Because the language of the Policy is so nebulous, Plaintiffs are fearful of engaging in

off-duty online speech with friends and the public. They fear expressing themselves, because

this Policy regulates their expression regardless of where or to whom it is communicated.

Plaintiffs feel constantly at risk in speaking about their opinion on politics, arts, books,

cartoons, and a plethora of other issues for fear of saying something “offensive” or that

otherwise runs afoul of the Policy.

                                                 26.

       The burdens imposed by the Policy are not sufficiently related to any City interest in

workplace administration adequate to justify the restriction of employee free expression.
    Case 2:21-cv-01345-NJB-KWR Document 1 Filed 07/15/21 Page 11 of 11



                STATEMENT OF THE CLAIM: FIRST AMENDMENT

       Plaintiffs re-allege and herein incorporate by reference the allegations set forth in

paragraphs above. The Policy is unconstitutional facially and as applied to Plaintiffs, in

violation of the First Amendment of the Constitution of the United States.


                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray that this Court:

       A. Declare Policy No. 83: Standards of Behavior for City Employees;

           unconstitutional facially and as applied, as violative of the First Amendment to

           the United States Constitution;

       B. Enjoin Defendants from continued enforcement of the Policy;

       C. Award nominal damages to the Plaintiffs;

       D. Award costs and reasonable attorneys’ fees to the Plaintiffs;

       E. Award such other and further relief as the Court deems just and proper.



                                              Respectfully submitted,


                                              /s/ Katie M. Schwartzmann
                                              Tulane First Amendment Law Clinic
                                              Katie M. Schwartzmann La Bar No. 30295
                                              6329 Freret Street, Suite 130
                                              New Orleans, La 70118
                                              kschwartzmann@tulane.edu
                                              o: (504) 862-8813

                                              With substantial assistance by Karolyn
                                              Eilertsen, incoming Clinic student attorney,
                                              motion for admission forthcoming
